DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

Applicant's arguments, filed 05/13/2022, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 05/13/2022, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicants have amended claims 1, 3-6, 8-12, 17, and 19-20.
Applicants have left claims 7, 13-16, 18, and 21 as previously presented/originally filed.
Applicants have canceled/previously canceled claims 2 and 22-34.
Applicants have introduced new claims 35-38.
Claims 1, 3-21, and 35-38 are the current claims hereby under examination.                                                            
Claim Objections - Withdrawn and Newly Applied
Claim 20 is objected to because of the following informalities:
Regarding Claim 20, line 4 currently reads “a mobile device”, however it appears it should read --the mobile device--, since a mobile device is already claimed in claim 12.
Response to Arguments
Applicant’s arguments, see page 8 of Remarks, filed 05/13/2022, with respect to claims 8 and 12 have been fully considered and are persuasive.  The objection of claims 8 and 12 has been withdrawn. 
Claim Interpretation - 35 USC § 112(f) - Maintained and Modified Necessitated by Applicants Amendments
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“an intake device” as recited in claim 1, line 3, and claim 20, line 2;
“an analytic tool” as recited in claim 1, line 9, and claim 17, line 3;
“cannabis safety self-monitoring device” as recited in claim 35, lines 1-2; and
“cannabis analysis subsystem” as recited in claim 37, lines 1-2.
These limitations are being interpreted as follows:
“a Bluetooth-enabled cannabis vaporizer … comprising one or more flow sensors, temperature sensors and processors …”, or equivalents thereof, as described in para. [0020] and para. [0028] of the specification filed 08/16/2019;
“a breathalyzer … included in a POS device … including a mass spectrometer … including a cloud-based processor …  or one or more facilities … or single server or computer … software … software and hardware”, or equivalents thereof, as described in para. [0023], para. [0039], para. [0046], para. [0051], and Fig. 3 of the specification filed 08/16/2019;
“a breathalyzer … to measure the amounts and concentrations of at least one or more active ingredients or one or more metabolites”, or equivalents thereof, as described in para. [0023] and para. [0024] of the specification filed on 08/16/2019; and
“cloud-based processor … one or more facilities … single server or computer … software … software and hardware”, or equivalents thereof, as described in para. [0046], para. [0051], and Fig. 3 of the specification filed 08/16/2019.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112 - Withdrawn
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Response to Arguments
Applicant’s arguments, see page 9 of Remarks, filed 05/13/2022, with respect to claim 9 have been fully considered and are persuasive. Applicants have amended claim 9 to recite “said analytic tool”. The 112(b) rejection of claim 9 has been withdrawn. 
Claim Rejections - 35 USC § 101 - Withdrawn and Modified Necessitated by Applicants Amendments
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claims 11-19 are directed to a method, which describe one of the four statutory categories of patentable subject matter, i.e., a process. Therefore, further consideration is necessary.
Step 2A of the subject matter eligibility test (see MPEP 2106.04).
Prong One: Claim 11 recites the abstract idea of a mental process, as follows:
Analyzing collected session data. 
Analyzing collected session data can be practically performed in the human mind, with the aid of a pen and paper, but for performance on a generic computer, in a computer environment, or merely using the computer as a tool to perform the steps. A person with ordinary skill in the art could analyze a set of data that is collected. For example, a person could analyze a set of data to determine a trend in data, perform calculations on the data, etc. Claim 11 does not set forth limitations of what “analysis” or “analyzing” is in regards to the collected data. There is currently nothing to suggest an undue level of complexity in the analysis step. Therefore, a person would be able to practically perform analysis mentally or with pen and paper.
Prong Two: Claim 11 does not recite additional elements that integrate the mental process into a practical application. Therefore, the claims are “directed to” the mental process. 
Claim 11 does not recite any additional structural elements. Claim 11 is directed to collecting, analyzing, and communicating a reading, which is directed to an abstract idea (see MPEP 2106.04(a)(2), III, A).
There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. The processing performed on the collected data remains in the abstract realm, i.e., the result is not used for a treatment. No improvement to the technology is evident. Instead, Claim 11 is directed towards colleting, analyzing, and communicating a reading to the user, which is directed to an abstract idea. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application.
Step 2B of the subject matter eligibility test (see MPEP 2106.05).
Claims 11-19 do not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) for the same reasons as described above. E.g., all elements are directed to the mental process, which merely facilitate the abstract idea.
Dependent Claims
The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: they merely
Further describe the abstract idea (e.g., analysis is performed with breath data (recited at a high level of generality) (claim 13), determine an intensity of the session based on collected data (recited at a high level of generality) (claim 15), determining data corresponding to the users usage history and elimination patterns (claim 18)), 
Further describe the pre-solution activity (or the structure used for such activity) (e.g., collecting input data from a user, collecting sensor data from a mobile device (recited at a high level of generality) (claim 12), collecting breath analytic data from a user (recited at a high level, with no structure) (claim 13)), 
Further describe the computer implementation (e.g., storing data corresponding to the users usage history and elimination patterns (claim 14), using a network to collect and transfer data (claim 16 and claim 17), analytic tool performs communication steps (recited at a high level of generality) (claim 19)), and
Further describe the post-solution activity (e.g., communicates a personalized report (recited at a high level of generality, with no claimed effect on the user) (claim 16)).
Taken alone or in combination, the additional elements do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way. The additional elements do not add anything significantly more than the abstract idea. The collective functions of the additional elements merely provide computer/electronic implementation and processing, and no additional elements beyond those of the abstract idea. There is no indication that the combination of elements improves the functioning of a computer, output device, improves technology other than the technical field of the claimed invention, etc. Therefore, the claims are rejected as being directed to non-statutory subjection matter. Claims 11-19 are rejected.

Response to Arguments
Applicant’s arguments, see page 10-20 of Remarks, filed 05/13/2022, with respect to claims 1, 3-10, and 20-21 have been fully considered and are persuasive, in view of the 112(f) claim interpretation of “an intake device”. As recited above, the intake device is being interpreted as a vape pen, which includes flow sensors and temperature sensors. The additional elements of the intake device, along with the rest of the claim, are enough to take the claim out of the abstract realm. The 101 rejection of claims 1, 3-10, and 20-21 has been withdrawn. 
Applicant's arguments filed 05/13/2022, which respect to claims 11-19 have been fully considered but they are not persuasive.
Applicants have argued that claims are directed to an improvement to computer functionality and reflects an improvement to the technical field on pages 14-20. The Examiner respectfully disagrees. Applicants have argued that the combination of the intake device and the analytic tool reflects a specific implementation that is specifically designed to achieve an improved technology. However, applicants remarks are not commensurate in scope with claims 11-19. While independent claim 1 and dependent claim 20 introduce an intake device and the analytic tool, independent claim 11 does not require these limitations. Instead, there is no indication that the combination of elements recited within claims 11-19 improve the functioning of the computer or the generic computer components. Claims 11-19 are directed towards generic collecting, analyzing, and outputting results, and not integrated into a practical application. It is recommended to the Applicant to amend independent claim 11 to recite an intake device is configured to collect the session data and the analytic tool performs the processing, similar to how claim 1 is claimed to overcome the 101 rejection.
Claim Rejections - 35 USC § 102 - Withdrawn
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s arguments, see pages 21-22 of Remarks, filed 05/13/2022, with respect to claims 11-12, and 15 have been fully considered and are persuasive.  The 102(a)(2) rejection of claims 11-12, and 15 has been withdrawn. 
Claim Rejections - 35 USC § 103 - Withdrawn and Newly Applied Necessitated by Applicants Amendments
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5-6, 11, and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen et al. (Pub. No. US 2016/0157524), hereinafter referred to as Bowen, in view of Gordon et al. (Pat. No. US 9,709,582), hereinafter referred to as Gordon.
The claims are generally directed towards a system for monitoring cannabis safety for a user comprising: an intake device communicatively coupled to an analytic tool; wherein said intake device collects session data associated with a session from the user, the session data related to one or more inhaled samples provided by the user and one or more exhaled samples provided by the user, and transmits said collected session data to the analytic tool; and wherein said analytic tool performs analysis of said transmitted session data and communicates at least one of a personalized report or an alert to said user based on the analysis. 
Regarding Claim 1, Bowen discloses a system for monitoring cannabis safety for a user (Abstract, “estimate, measure, and/or predict the amount of vapor and/or material released …”, and para. [0024], “vaporizable material may comprise a cannabinoid …”) comprising: 
an intake device (Fig. 1A, element 100’, “electronic vaporization device”, element 107, “temperature sensor”, element 113, “puff sensor”, para. [0084-0085], and para. [0089-0090], “vaporized dose predictor unit may be configured to determine a dose of vapor delivered to a user … a temperature of the vaporized material … puff sensor may include a pressure sensor, a flow sensor …”) communicatively coupled to an analytic tool (para. [0084], “overall circuitry including a processor which communicates with the vaporized dose prediction unit”, and para. [0015], “calculation or summing steps may be performed in the device … and/or remotely … cloud-based server, smartphone or wearable apparatus …”); 
wherein said intake device collects session data associated with a session from the user (Fig. 10, para. [0016], “determining an amount of active ingredient delivered to the user based on the total dose of vapor delivered…”, and para. [0182], “input/output port and wireless transceiver … electronic vaporizer device and an external computer, such as a cell phone …”), the session data related to one or more inhaled samples provided by the user (para. [0016], and para. [0116-0117], “system may then determine a partial dose estimate for the current time interval … summing the calculated partial doses in the vaporized dose predictor unit to determine a total dose of vapor delivered …”), and transmits said collected session data to the analytic tool (para. [0015], para. [0084], and para. [0182], “input/output port and the wireless transceiver … communications link between the control unit of the electronic vaporizer device and an external computer, such as a cell phone or a personal computer”); and 
wherein said analytic tool performs analysis of said transmitted session data (para. [0015], para. [0084], para. [0182], para. [0130], “vaporized mass predictor … determine the dose delivered … puff sensor, heater controller …”), and communicates at least one of a personalized report or an alert to said user based on the analysis (Fig. 1A, element 115, para. [0146], “alert unit … visual output and/or a wireless output to a display device (e.g., a smartphone …) … store, analyze, transmit, display and/or aggregate the dose information (and/or the raw timing, temperature and power, etc., data”). 
However, Bowen does not explicitly disclose that the intake device collects session data related to one or more exhaled samples provided by the user, and the analytic tool performs analysis including the session data related to the exhaled samples.
Gordon teaches of a hand-held device to determine a level of one or more cannabinoid compounds in exhaled human breath (Abstract). Gordon teaches the hand-held device (Fig. 1), includes an analysis unit (Fig. 1, element 100) and a drug testing cartridge (Fig. 1, element 101). Gordon further teaches a user can breathe into a mouthpiece in order to provide a breath sample to detect THC in the analysis unit (col. 5, lines 5-24). Gordon further teaches the device can use a fluorescent tag method to identify cannabis (col. 5, lines 3-4). Gordon further teaches that the results of the analysis are transmitted to other devices, computers, data networks, servers, network clouds, or computers (col. 42, lines 30-52). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for monitoring cannabis safety for a user disclosed by Bowen to include collecting or inputting information of the users breath to determine a level of cannabinoid compounds in a user’s breath as taught by Gordon and using that information to communicate a report to the user. Gordon teaches that with the legalization of marijuana and risk of marijuana associated impaired driving, a device, like a breathalyzer, is needed to rapidly quantify levels of cannabinoid compounds, like THC (col. 1, lines 31-36). Gordon further teaches that a breath analysis system is more convenient as opposed to blood or urine testing (col. 1, lines 45-46). Further, Gordon teaches that the quantified compounds can be used for analysis and reporting on if a THC level detected is within a certain range (col. 42, lines 1-16). 
Regarding Claim 5, modified Bowen discloses the system of claim 1, wherein said analytic tool implements one or more sobriety algorithms (para. [0141], “when the TPM reaches 40 mg, the human subject can be prompted to stop puffing, or the heating element can be adjusted or turned off … constant can be modified to account for different pods and different liquids”).
Regarding Claim 6, modified Bowen discloses the system of claim 1, wherein said intake device is communicatively coupled to a mobile device associated with said user (Fig. 1E, element 13, “user interface”, para. [0149], “processor is communicatively coupled to the user interface …”, and para. [0182], “cell phone”); said mobile device is communicatively coupled to said analytic tool (para. [0182], “input/output port and the wireless transceiver can be employed to create a communications link between the control unit and an external computer, such as a cell phone”); and said analytic tool communicates said at least one of the personalized report or the alert to said mobile device (para. [0146], “alert unit … visual output and/or wireless output to a display device (e.g., a smartphone)”, and para. [0180-0181], “user interface is a display … LCD, LED, OLED …”).
Regarding Claim 11, Bowen discloses a method of monitoring cannabis safety for a user (Abstract, “estimate, measure, and/or predict the amount of vapor and/or material released …”, and para. [0024], “vaporizable material may comprise a cannabinoid …”) comprising: 
collecting session data associated with a session from the user (Fig. 10, para. [0016], “determining an amount of active ingredient delivered to the user based on the total dose of vapor delivered…”, and para. [0182], “input/output port and wireless transceiver … electronic vaporizer device and an external computer, such as a cell phone …”), the session data related to one or more inhaled samples provided by the user (para. [0016], and para. [0116-0117], “system may then determine a partial dose estimate for the current time interval … summing the calculated partial doses in the vaporized dose predictor unit to determine a total dose of vapor delivered …”); 
analyzing said collected session data (para. [0015], para. [0084], para. [0182], para. [0130], “vaporized mass predictor … determine the dose delivered … puff sensor, heater controller …”); and 
communicating at least one of a personalized report or an alert to the user based on said analyzing (Fig. 1A, element 115, para. [0146], “alert unit … visual output and/or a wireless output to a display device (e.g., a smartphone …) … store, analyze, transmit, display and/or aggregate the dose information (and/or the raw timing, temperature and power, etc., data”).
However, Bowen does not explicitly disclose collecting session data associated with a session from the user, including one or more exhaled samples provide by the user.
Gordon teaches of a method of using hand-held device to determine a level of one or more cannabinoid compounds in exhaled human breath (Abstract). Gordon teaches the hand-held device (Fig. 1), includes an analysis unit (Fig. 1, element 100) and a drug testing cartridge (Fig. 1, element 101). Gordon further teaches a user can breathe into a mouthpiece in order to provide a breath sample to detect THC in the analysis unit (col. 5, lines 5-24). Gordon further teaches the device can use a fluorescent tag method to identify cannabis (col. 5, lines 3-4). Gordon further teaches that the results of the analysis are transmitted to other devices, computers, data networks, servers, network clouds, or computers (col. 42, lines 30-52). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for monitoring cannabis safety for a user disclosed by Bowen to include collecting or inputting information of the users breath to determine a level of cannabinoid compounds in a user’s breath as taught by Gordon and using that information to communicate a report to the user. Gordon teaches that with the legalization of marijuana and risk of marijuana associated impaired driving, a device, like a breathalyzer, is needed to rapidly quantify levels of cannabinoid compounds, like THC (col. 1, lines 31-36). Gordon further teaches that a breath analysis system is more convenient as opposed to blood or urine testing (col. 1, lines 45-46). Further, Gordon teaches that the quantified compounds can be used for analysis and reporting on if a THC level detected is within a certain range (col. 42, lines 1-16). 
Regarding Claim 36, modified Bowen discloses the system of claim 1, wherein the analytic tool is integrated into an application running on a mobile device (para. [0015], “calculation or summing steps may be performed in the device and/or remotely …”, and para. [0146], “smartphone … running an application that communicates with the vaporization device … analyze, transmit, display ... dose information”).
Regarding Claim 37, modified Bowen discloses the system of claim 1, wherein the analytic tool is a cannabis analysis subsystem (para. [0015], “calculation or summing steps may be performed in the device and/or remotely …”).
Regarding Claim 38, modified Bowen discloses the system of claim 1, wherein the session data comprises at least two of: flow rates during the session, concentrations of active ingredients in the inhaled samples (Bowen, para. [0016], and para. [0116-0117], “system may then determine a partial dose estimate for the current time interval … summing the calculated partial doses in the vaporized dose predictor unit to determine a total dose of vapor delivered …”), concentrations of active ingredients in the exhaled samples, or concentrations of metabolites in the exhaled samples (Gordon, col. 5, lines 5-24).
Claim(s) 3-4 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen et al. (Pub. No. US 2016/0157524), hereinafter referred to as Bowen, in view of Gordon et al. (Pat. No. US 9,709,582), hereinafter referred to as Gordon as applied to claim 1 above, and further in view of Nothacker et al. (Pub. No. US 2015/0164416), hereinafter referred to as Nothacker.
Regarding Claim 3, modified Bowen discloses the system of claim 1, wherein said analytic tool comprises at least one usage processing subsystem coupled to a database (para. [0015], “remote server …”, and para. [0084], “vaporized dose predictor unit may include a memory …”); Page 2 of 257512926US Patent Appl. No. 16/542,427Amdt. dated May 13, 2022Reply to Non-final Office Action of December 13, 2021wherein said database stores data corresponding to said user's usage history (para. [0148], “memory is configured to store … puff duration, puff frequency measurements and combinations thereof …”); and said analysis is performed based on said user's usage history (para. [0130], “VPM within the control unit … VMP will calculate how much vapor has been vaporized …”, and para. [0143], “VMP is user adjustable …”).
However, modified Bowen does not explicitly disclose the database stores data corresponding to said user’s elimination patterns, and said analysis is performed based on said user’s elimination patterns.
Nothacker teaches of a system for monitoring the intoxication level of user by collecting a breath sample from a user from a breathalyzer to determine an intoxication metric (para. [0029] and Fig. 1A). Nothacker teaches that the system can be implemented using any suitable system to collect and/or transmit breath samples from a user, analyze the samples, and provide information regarding the user’s intoxication state (para. [0025]). Nothacker further teaches of using the levels recorded by the breathalyzer to create a temporal profile of the intoxication metric for the user over the set of time points and using supplementary datasets (Fig. 1A, element S150). The temporal profile for the user is based off of elimination patterns of the metabolite and usage history over time (Fig. 3B, “elimination” and the time axis on the graph). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by modified Bowen to incorporate the teachings of Nothacker to benefit from the use of a historical dataset to improve the analysis of metabolite elimination. Nothacker teaches that using a historical dataset (including previous datasets and temporal profiles) can be used to refine the predictions of the elimination of a metabolite (para. [0051]). Further, as suggested by Nothacker in para. [0025], one of ordinary skill would have recognized that the intoxication state analysis can be applied explicitly to measure, analyze, and display information based on a cannabis intoxication state. 
Regarding Claim 4, modified Bowen discloses the system of claim 1.
However, modified Bowen does not explicitly disclose wherein said analytic tool performs regression analysis to determine at least one metabolite elimination t 1/2 beta.
Nothacker teaches of a system for monitoring the intoxication level of user by collecting a breath sample from a user from a breathalyzer to determine an intoxication metric (para. [0029] and Fig. 1A). Nothacker teaches that the system can be implemented using any suitable system to collect and/or transmit breath samples from a user, analyze the samples, and provide information regarding the user’s intoxication state (para. [0025]). Nothacker further teaches at Fig. 3A and para. [0047] of using two values of a metabolite to determine a slope for a region where the user’s intoxication is declining. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by modified Bowen to include the analysis teachings of Nothacker. Performing a regression analysis to determine how a metabolite is eliminated within the body would allow for a customized user temporal profile to be created and used for future analysis of metabolite elimination (para. [0048]). Further, as suggested by Nothacker in para. [0025], one of ordinary skill would have recognized that the intoxication state analysis can be applied explicitly to measure, analyze, and display information based on a cannabis intoxication state.
Regarding Claim 35, modified Bowen discloses the system of claim 1.
However, modified Bowen does not explicitly disclose wherein the analytic tool is a cannabis safety self-monitoring device.
Nothacker teaches of a system for monitoring the intoxication level of user by collecting a breath sample from a user from a breathalyzer to determine an intoxication metric (para. [0029] and Fig. 1A). Nothacker teaches that the system can be implemented using any suitable system to collect and/or transmit breath samples from a user, analyze the samples, and provide information regarding the user’s intoxication state (para. [0025]). Nothacker further teaches that the breathalyzer (Fig. 7A, element 201) is connected to both an analysis subsystem (Fig. 7A, element 250) and a mobile device (Fig. 7A, element 202). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the analytic tool disclosed by modified Bowen to explicitly use a breathalyzer to determine an intoxication metric. As Nothacker suggests in para. [0025], one of ordinary skill would have recognized that the intoxication state analysis can be applied explicitly to measure, analyze, and display information based on a cannabis intoxication state.
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen et al. (Pub. No. US 2016/0157524), hereinafter referred to as Bowen, in view of Gordon et al. (Pat. No. US 9,709,582), hereinafter referred to as Gordon as applied to claim 6 above, and further in view of Manas et al. (Pub. No. US 2019/0183185), hereinafter referred to as Manas.
Regarding Claim 7, modified Bowen discloses the system of claim 6, wherein an application is installed on said mobile device (para. [0146], “smartphone … running an application”); said intake device transmits said collected session data to said mobile device (para. [0146], “smartphone running an application that communicates with the vaporization device … transmit and/or aggregate the dose information”); said application collects input data from said user (para. [0131], “user interface that allows the user to input the material being vaporized”).
However, modified Bowen does not explicitly disclose one or more sensors from said mobile device receives sensor data; and said application produces tracking data based on at least one of said collected input data, said collected session data, and said sensor data.
Manas teaches of a system for monitoring and controlling the usage of an electronic cigarette, including a flow sensor and a temperature sensor (Fig. 1A, element 100, element 8, and element 18). Manas teaches that the electronic cigarette is also coupled to a smart phone, processing unit for storing information (Fig. 2b, and para. [0094]). Manas further teaches that the application running on the user’s phone collects sensor data, such as GPS information to tag where the device was used (para. [0104]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by modified Bowen to explicitly use the user interface to collect GPS information and use the GPS information to produce tracking data. Manas teaches that the tagging of information allows for the user to obtain objective and subjective information of where the device was used (para. [0105]). Further, one of ordinary skill would recognize that a cannabis based system could be used instead of a tobacco based system.
Regarding Claim 8, modified Bowen discloses the system of claim 7, wherein said application determines intensity of said session based on said received session data, and said input data (para. [0146], “application may store, analyze …”, para. [0015], para. [0084], para. [0182], para. [0130], “vaporized mass predictor … determine the dose delivered … puff sensor, heater controller …”).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen et al. (Pub. No. US 2016/0157524), hereinafter referred to as Bowen, in view of Gordon et al. (Pat. No. US 9,709,582), hereinafter referred to as Gordon, in view of Manas et al. (Pub. No. US 2019/0183185), hereinafter referred to as Manas as applied to claim 7 above, and further in view of Nothacker et al. (Pub. No. US 2015/0164416), hereinafter referred to as Nothacker.
Regarding Claim 9, modified Bowen discloses the system of claim 7. 
However, modified Bowen does not explicitly disclose wherein said mobile device is coupled to said analytic tool; and said analytic tool is configured to detect one or more concentrations of one or more metabolites from one or more exhaled samples provided by said user.
Nothacker teaches of a system for monitoring the intoxication level of user by collecting a breath sample from a user from a breathalyzer to determine an intoxication metric (para. [0029] and Fig. 1A). Nothacker teaches that the system can be implemented using any suitable system to collect and/or transmit breath samples from a user, analyze the samples, and provide information regarding the user’s intoxication state (para. [0025]). Nothacker further teaches that the breathalyzer (Fig. 7A, element 201) is connected to both an analysis subsystem (Fig. 7A, element 250) and a mobile device (Fig. 7A, element 202). Nothacker further teaches that the breathalyzer is configured to detect one or more concentrations of one or more metabolites from an exhaled breath of a user (para. [0025] and [0075]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by modified Bowen to further include a breathalyzer that is connected both to the mobile device of the user and the analysis subsystem. Nothacker teaches that a system that is connected all together allows for the system to guide the users behavior to provide short-term and long-term predictions with regards to the users intoxication state based on both current and previous measurements, and allow for notification of the results (para. [0074]). Further, as suggested by Nothacker in para. [0025], one of ordinary skill would have recognized that the intoxication state analysis can be applied explicitly to measure, analyze, and display information based on a cannabis intoxication state.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen et al. (Pub. No. US 2016/0157524), hereinafter referred to as Bowen, in view of Gordon et al. (Pat. No. US 9,709,582), hereinafter referred to as Gordon, in view of Manas et al. (Pub. No. US 2019/0183185), hereinafter referred to as Manas as applied to claim 8 above, and further in view of Nothacker et al. (Pub. No. US 2015/0164416), hereinafter referred to as Nothacker.
Regarding Claim 10, modified Bowen discloses the system of claim 8, wherein said application retrieves data corresponding to said user's usage history and elimination patterns from said analytic tool; and said application performs elimination analysis and produces readings and alerts for the user.
Nothacker teaches of a system for monitoring the intoxication level of user by collecting a breath sample from a user from a breathalyzer to determine an intoxication metric (para. [0029] and Fig. 1A). Nothacker teaches that the system can be implemented using any suitable system to collect and/or transmit breath samples from a user, analyze the samples, and provide information regarding the user’s intoxication state (para. [0025]). Nothacker further teaches of using the levels recorded by the breathalyzer to create a temporal profile of the intoxication metric for the user over the set of time points and using supplementary datasets (Fig. 1A, element S150). The temporal profile for the user is based off of elimination patterns of the metabolite and usage history over time (Fig. 3B, “elimination” and the time axis on the graph). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the breathalyzer system and memory disclosed by modified Bowen to incorporate the teachings of Nothacker to benefit from the use of a historical dataset to improve the analysis of metabolite elimination, and produce readings to the user’s phone based on the analysis. Nothacker teaches that using a historical dataset (including previous datasets and temporal profiles) can be used to refine the predictions of the elimination of a metabolite (para. [0051]). Nothacker teaches that the analysis can be presented to the user’s phone (Fig. 4). Further, as suggested by Nothacker in para. [0025], one of ordinary skill would have recognized that the intoxication state analysis can be applied explicitly to measure, analyze, and display information based on a cannabis intoxication state.
Claim(s) 12-13, 15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen et al. (Pub. No. US 2016/0157524), hereinafter referred to as Bowen, in view of Gordon et al. (Pat. No. US 9,709,582), hereinafter referred to as Gordon as applied to claim 11 above, and further in view of Manas et al. (Pub. No. US 2019/0183185), hereinafter referred to as Manas.
Regarding Claim 12, modified Bowen discloses the method of claim 11, further comprising: producing tracking data based on at least one of input data collected from the user (para. [0131], “user interface that allows the user to input the material being vaporized”), said collected session data (para. [0146], “smartphone running an application that communicates with the vaporization device … transmit and/or aggregate the dose information”).
However, modified Bowen does not explicitly disclose data received by one or more sensors from a mobile device associated with said user; and said analyzing comprises performing processing using said tracking data.
Manas teaches of a method for monitoring and controlling the usage of an electronic cigarette, including a flow sensor and a temperature sensor (Fig. 1A, element 100, element 8, and element 18). Manas teaches that the electronic cigarette is also coupled to a smart phone, processing unit for storing information (Fig. 2b, and para. [0094]). Manas further teaches that the application running on the user’s phone collects sensor data, such as GPS information to tag where the device was used (para. [0104]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by modified Bowen to explicitly use the user interface to collect GPS information and use the GPS information to produce tracking data. Manas teaches that the tagging of information allows for the user to obtain objective and subjective information of where the device was used (para. [0105]). Further, one of ordinary skill would recognize that a cannabis based system could be used instead of a tobacco based system.
Regarding Claim 13, modified Bowen discloses the method of claim 12.
However, modified Bowen does not explicitly disclose further comprising: producing breath analytic data based on one or more exhaled samples provided by the user; and said analyzing comprises performing processing using said breath analytic data.
Gordon further teaches a user can breathe into a mouthpiece in order to provide a breath sample to detect THC in the analysis unit (col. 5, lines 5-24). Gordon further teaches the device can use a fluorescent tag method to identify cannabis (col. 5, lines 3-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for monitoring cannabis safety for a user disclosed by modified Bowen to include the hand-held device to determine a level of cannabinoid compounds in a user’s breath and analyze the breath to determine a concentration as taught by Gordon. Gordon teaches that with the legalization of marijuana and risk of marijuana associated impaired driving, a device, like a breathalyzer, is needed to rapidly quantify levels of cannabinoid compounds, like THC (col. 1, lines 31-36). Gordon further teaches that a breath analysis system is more convenient as opposed to blood or urine testing (col. 1, lines 45-46). One of ordinary skill would have further recognized the benefit of a breathalyzer type device to determine a concentration of cannabinoid compounds in a user due to a breathalyzer being commonly used for alcohol consumption and detection (col. 1, lines 48-50).
Regarding Claim 15, modified Bowen discloses the method of claim 12, further comprising: determining an intensity of the session based on said collected session data, and said input data (para. [0146], “application may store, analyze …”, para. [0015], para. [0084], para. [0182], para. [0130], “vaporized mass predictor … determine the dose delivered … puff sensor, heater controller …”).
Regarding Claim 17, modified Bowen discloses the method of claim 13, further wherein prior to said analyzing, transmitting said collected session data, tracking data and breath analytic data to an analytic tool; and said analytic tool performs said analyzing (para. [0015], “calculation and summing steps may be performed in the device … and/or they may be performed remotely … remote server …”, and para. [0146]).
Regarding Claim 20, modified Bowen discloses the method of claim 17, further wherein said collecting of session data is performed by an intake device (Fig. 1A, element 100’, “electronic vaporization device”, element 107, “temperature sensor”, element 113, “puff sensor”, para. [0084-0085], and para. [0089-0090], “vaporized dose predictor unit may be configured to determine a dose of vapor delivered to a user … a temperature of the vaporized material … puff sensor may include a pressure sensor, a flow sensor …”); said method further comprises transmitting said collected session data to an application running on a mobile device associated with said user (para. [0015], and para. [0146], “application may store, analyze, transmit, display and/or aggregate the dose information …”); said producing of tracking data is performed by said application (para. [0131], “user interface allows the user to input …”, and para. [0146]); said method further comprises transmitting said collected session data and said tracking data to an analytic tool (para. [0015], para. [0084], and para. [0182], “input/output port and the wireless transceiver … communications link between the control unit of the electronic vaporizer device and an external computer, such as a cell phone or a personal computer”); said producing of breath analytic data is performed by said analytic tool (para. [0015], para. [0084], para. [0182], para. [0130], “vaporized mass predictor … determine the dose delivered … puff sensor, heater controller …”); and said analytic tool performs said transmitting of said collected session data, tracking data and breath analytic data (Fig. 1A, element 115, para. [0146], “alert unit … visual output and/or a wireless output to a display device (e.g., a smartphone …) … store, analyze, transmit, display and/or aggregate the dose information (and/or the raw timing, temperature and power, etc., data”).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen et al. (Pub. No. US 2016/0157524), hereinafter referred to as Bowen, in view of Gordon et al. (Pat. No. US 9,709,582), hereinafter referred to as Gordon as applied to claim 11 above, and further in view of Nothacker et al. (Pub. No. US 2015/0164416), hereinafter referred to as Nothacker.
Regarding Claim 14, modified Bowen discloses the method of claim 11, further comprising: storing data corresponding to the user's usage history (para. [0148], “memory is configured to store … puff duration, puff frequency measurements and combinations thereof …”); and said analyzing is performed based on said stored data (para. [0130], “VPM within the control unit … VMP will calculate how much vapor has been vaporized …”, and para. [0143], “VMP is user adjustable …”).
However, modified Bowen does not explicitly disclose storing elimination patterns, and said analyzing is performed based on the stored elimination patterns. 
Nothacker teaches of a method for monitoring the intoxication level of user by collecting a breath sample from a user from a breathalyzer to determine an intoxication metric (para. [0029] and Fig. 1A). Nothacker teaches that the method can be implemented using any suitable system to collect and/or transmit breath samples from a user, analyze the samples, and provide information regarding the user’s intoxication state (para. [0025]). Nothacker further teaches of using the levels recorded by the breathalyzer to create a temporal profile of the intoxication metric for the user over the set of time points and using supplementary datasets (Fig. 1A, element S150). The temporal profile for the user is based off of elimination patterns of the metabolite and usage history over time (Fig. 3B, “elimination” and the time axis on the graph). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Bowen to incorporate the teachings of Nothacker to benefit from the use of a historical dataset to improve the analysis of metabolite elimination. Nothacker teaches that using a historical dataset (including previous datasets and temporal profiles) can be used to refine the predictions of the elimination of a metabolite (para. [0051]). Further, as suggested by Nothacker in para. [0025], one of ordinary skill would have recognized that the intoxication state analysis can be applied explicitly to measure, analyze, and display information based on a cannabis intoxication state. 
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen et al. (Pub. No. US 2016/0157524), hereinafter referred to as Bowen, in view of Gordon et al. (Pat. No. US 9,709,582), hereinafter referred to as Gordon, in view of Manas et al. (Pub. No. US 2019/0183185), hereinafter referred to as Manas as applied to claim 15 above, and further in view of Nothacker et al. (Pub. No. US 2015/0164416), hereinafter referred to as Nothacker.
Regarding Claim 16, modified Bowen discloses the method of claim 15, further comprising: retrieving data corresponding to said user's usage history via a network (para. [0015], and para. [0146], “application may store, analyzer, transmit, display, and/or aggregate the dose information…”).
However, modified Bowen does not explicitly disclose retrieving elimination patterns via a networking; said analyzing comprising performing elimination analysis; and communicating an alert to said user based on said analyzing.
Nothacker teaches of a method for monitoring the intoxication level of user by collecting a breath sample from a user from a breathalyzer to determine an intoxication metric (para. [0029] and Fig. 1A). Nothacker teaches that the method can be implemented using any suitable system to collect and/or transmit breath samples from a user, analyze the samples, and provide information regarding the user’s intoxication state (para. [0025]). Nothacker further teaches of using the levels recorded by the breathalyzer to create a temporal profile of the intoxication metric for the user over the set of time points and using supplementary datasets (Fig. 1A, element S150). The temporal profile for the user is based off of elimination patterns of the metabolite and usage history over time (Fig. 3B, “elimination” and the time axis on the graph). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Bowen to incorporate the teachings of Nothacker to benefit from the use of a historical dataset to improve the analysis of metabolite elimination. Nothacker teaches that using a historical dataset (including previous datasets and temporal profiles) can be used to refine the predictions of the elimination of a metabolite (para. [0051]). Further, as suggested by Nothacker in para. [0025], one of ordinary skill would have recognized that the intoxication state analysis can be applied explicitly to measure, analyze, and display information based on a cannabis intoxication state. 
Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen et al. (Pub. No. US 2016/0157524), hereinafter referred to as Bowen, in view of Gordon et al. (Pat. No. US 9,709,582), hereinafter referred to as Gordon, in view of Manas et al. (Pub. No. US 2019/0183185), hereinafter referred to as Manas as applied to claim 17 above, and further in view of Nothacker et al. (Pub. No. US 2015/0164416), hereinafter referred to as Nothacker.
Regarding Claim 18, modified Bowen discloses the method of claim 17.
However, modified Bowen does not explicitly disclose further wherein said analyzing comprises determining data corresponding to the user's usage history and elimination patterns.
Nothacker teaches of a method for monitoring the intoxication level of user by collecting a breath sample from a user from a breathalyzer to determine an intoxication metric (para. [0029] and Fig. 1A). Nothacker teaches that the method can be implemented using any suitable system to collect and/or transmit breath samples from a user, analyze the samples, and provide information regarding the user’s intoxication state (para. [0025]). Nothacker further teaches of using the levels recorded by the breathalyzer to create a temporal profile of the intoxication metric for the user over the set of time points and using supplementary datasets (Fig. 1A, element S150). The temporal profile for the user is based off of elimination patterns of the metabolite and usage history over time (Fig. 3B, “elimination” and the time axis on the graph). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Bowen to incorporate the teachings of Nothacker to benefit from the use of a historical dataset to improve the analysis of metabolite elimination. Nothacker teaches that using a historical dataset (including previous datasets and temporal profiles) can be used to refine the predictions of the elimination of a metabolite (para. [0051]). Further, as suggested by Nothacker in para. [0025], one of ordinary skill would have recognized that the intoxication state analysis can be applied explicitly to measure, analyze, and display information based on a cannabis intoxication state. 
Regarding Claim 19, modified Bowen discloses the method of claim 18, wherein said analytic tool performs said communicating (Fig. 1A, element 115, para. [0146], “alert unit … visual output and/or a wireless output to a display device (e.g., a smartphone …) … store, analyze, transmit, display and/or aggregate the dose information (and/or the raw timing, temperature and power, etc., data”).
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen et al. (Pub. No. US 2016/0157524), hereinafter referred to as Bowen, in view of Gordon et al. (Pat. No. US 9,709,582), hereinafter referred to as Gordon, in view of Manas et al. (Pub. No. US 2019/0183185), hereinafter referred to as Manas as applied to claim 20 above, and further in view of Nothacker et al. (Pub. No. US 2015/0164416), hereinafter referred to as Nothacker.
Regarding Claim 21, modified Bowen discloses the method of claim 20.
However, modified Bowen does not explicitly disclose wherein said tracking data comprises one or more results from measuring cognitive and behavior impairment.
Nothacker teaches of a method for monitoring the intoxication level of user by collecting a breath sample from a user from a breathalyzer to determine an intoxication metric (para. [0029] and Fig. 1A). Nothacker further teaches of providing a sobriety task to the user, which can include a cognitive or behavior impairment task, like standing on one foot or reciting the alphabet (Fig. 2 and para. [0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tracking data disclosed by modified Bowen to include collecting additional sobriety tasks taught by Nothacker. Collecting a sobriety task from the user would allow for another data set to be used to predict the value of an intoxication metric for a user without having to collect another breath sample (para. [0037]).  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-10, 13-14, and 16-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The newly applied rejection, necessitated by Applicants amendments, is no longer in view of Barbaric et al. (Pub. No. US 2021/0046261).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                                                                                                                                                                                                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791         

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791